Weston J.
delivered the opinion of the Court at the ensuing May term in Kennebec.
We are unable to discover any legal principle, upon which this action can be maintained. There was no privity whatever between the plaintiff and the defendants. His controversy was with Nancy Kneeland. She complained, and obtained judgment against him. This judgment has been vacated ; and he is entitled to recover back what he has paid under it. But he must seek his remedy against the party, on whose complaint he was charged. If the money she recovered has been received by others, they are liable to her for the amount, unless they have a claim against her for monies advanced in her behalf, and she permits them to retain it for their reimbursement. It appears that the defendants were active in promoting and forwarding the prosecution by advances and otherwise. But all must have been done with her privity and consent. Without her acquiescence, and indeed without her direct aid as a complainant and a witness, nothing could have been done. Littlefield must have been her attorney, although his retainer as such may have been procured upon the credit of others. When he received the *402money, -it was received by him as her attorney. He was liable to account with her for it; and if he credited it to the town, he undertook to pay her debt, arising from advances made professedly in behalf of the town.. She probably approved of this course; but whether she did or not, neither the town nor the' defendants were li-ble to refund the money to the plaintiff, if the judgment against him should be vacated ; any more than if she had received it with her own hand, and had paid it away for the purchase of goods, or in 'payment of an antecedent debt, the party to whom she might thus pay the same money cóuld have been held liable to the plaintiff. Littlefield when he received it, received not the plaintiff’s money, but Nancy Kneeland,s to whom it had been adjudged. The plaintiff has notV, by judgment of law, a right to reclaim the amount j but it must be from her, and not from those to whom she may have paid,the money she received. ■ Whether the defendants would be able or not, to justify what they did in the prosecution, we are not aware of any ground upon which they can be charged in this action.
It has been contended that she was only nominal in the original suit, and that the defendants were then the real plaintiffs. But no-private interest of theirs has been disclosed. She had not assigned to them what she might recover. She was not even their debtor, i except for their advances, in which they claimed to act as public officers, in behalf of the town. They might assist her in her suit as a poor neighbor, without being liable to the charge of maintenance. The law admits of this, as a charitable and meritorious act.
But we see no reason why their official interposition may not be justified. The town had an interest in the prosecution, to be relieved from the maintenance of the child. Their interests are provided for in the final adjudication. She might be entirely without funds to conduct the . prosecution, and the defendants well justified in making the necessary advances, as officers to whom were entrusted the prudential concerns of the town. It must therefore be regarded as a prudent and discreet official act. They had a right to stipulate in behalf of the town with Littlefield, that he should be paid for his. services and disbursements.
*403It has been urged, that as the statute has expressly provided that after a prosecution of this kind, has been commenced, the overseers of the poor of the town, liable for the support of the mother or the child, may prevent a settlement between the complainant and the putative father, they can have no other authority to interpose by implication. The interest of their town in the adjudication, is a sufficient ground for their official acts, as between them and the town, in aiding the prosecution with her assent and acquiescence, which must have existed in' this case. They are authorized by statute to prevent a settlement, after her accusation and examination has been taken under oath, which she may be desirous of making. The only implication arising from this express provision is, that she is at liberty to institute a prosecution or not at her pleasure, but that she cannot settle it against the will of the overseers of the poor of the town.
The exceptions are overruled and the judgment affirmed.